The Chief Justice and Rossell, J.
being of opinión that the state of demand for money had and received, in the justice’s courts, ought to be more parlicularfy set out than it was in this case, Reversed the judgment.*
Pennington, J.
Gave no opinion, being related to both the parties.

The real circumstances of this case will shew the propriety of this decision. The action below was brought to recover back a sum of money recovered by the plaintiff below and his partner, before another justice, as he alleged, improperly, and by surprise, in his absence ; to review the proceedings of a court of competent jurisdiction, in an action for money had and received, would lead to endless litigation and uncertainty.